Citation Nr: 0434045	
Decision Date: 12/28/04    Archive Date: 01/05/05	

DOCKET NO.  03-04 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for paroxysmal 
supraventricular tachycardia, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

During the veteran's personal hearing in July 2004 testimony 
was offered that indicated that the veteran believed that his 
service-connected tachycardia caused him to be unemployable.  
The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is referred to the RO for its consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify you if 
further action is required on your part.


REMAND

During the veteran's personal hearing before the undersigned 
in July 2004 he testified that he had recently received a 
pacemaker.  He indicated that his condition was worse and 
that he had been told he had congestive heart failure.  He 
reported that the VA last saw him two weeks before.  Although 
the veteran subsequently submitted additional VA treatment 
records, and waived RO consideration of those records, it is 
unclear if all VA treatment records have been associated with 
the appeal.  The record indicates that the most recent VA 
treatment record, prior to the post hearing submission of VA 
treatment records, was dated in March 2004.  The most recent 
examination afforded the veteran was in July 2002.  

In light of the above, the appeal is REMANDED for the 
following:

1.  Please request all records relating 
to treatment of the veteran's cardiac 
disability from the VA Medical Center in 
Little  Rock, Arkansas, from March 2004 
until the present.  

2.  The veteran should be afforded a VA 
cardiology examination to determine the 
nature and extent of his service-
connected paroxysmal supraventricular 
tachycardia.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review is accomplished.  The 
examiner is requested to identify all 
symptoms that are related to the 
veteran's service-connected tachycardia, 
specifically identifying the type of 
arrhythmia the veteran experiences, i.e., 
supraventricular, ventricular, etc.  The 
examiner is also requested to offer an 
opinion as to whether it is as least as 
likely as not that the veteran's service-
connected tachycardia causes him to be 
unable to obtain and retain substantially 
gainful employment.

3.  Then the veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the appropriate period 
of time to respond before the claims file 
is returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




